DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 1/5/21.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Examiner’s Amendment2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thi Tran on 2/16/21.
3. 	The application has been amended as follows:  	Claim 31, line 20, after “body” inserted -- . --.
                                               Allowable Subject Matter
4.     	Claims 16 and 21 - 38 are allowed. 	
The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a single thermocouple coupled to the spring body with a first point of the thermocouple positioned on the force introduction section and a second point of the thermocouple positioned on the force reception section, wherein the thermocouple is configured to generate a temperature difference signal in combination with the elastic deformation detected by the at least one strain gauge” in combination with the other limitations presented in claim 16, “a single thermocouple coupled to the spring body with a first point of the thermocouple positioned on the force introduction section and a second point of the thermocouple positioned on the force reception section, wherein the thermocouple is configured to generate a temperature difference signal in combination with the elastic deformation detected by the at least one strain gauge” in combination with the other limitations presented in claim 31 and “generating a temperature difference signal with a single thermocouple coupled to the spring body with a first point of the thermocouple positioned on the force introduction section and a second point of the thermocouple positioned on the force reception section” in combination with the other limitations presented in claim 38.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

                                                     Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached on Monday-Friday 9am-5pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIA HOLLINGTON/
Primary Examiner, Art Unit 2855 2/17/21